DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a current pilot program at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 
[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 4,204,749).
With respect to claim 1, Davis discloses a headwear retainer comprising: 
a pair of retainers 50, 50 attached to the arm 24, 26 of eyewear 10, wherein at least a substantial portion of the retainers' outer surface has texture or grips 52 (Davis, col. 4, lines 25-35; Fig. 1).
With respect to claim 2, Davis discloses that the texture or grips is applied to the outer surface (Davis, Fig. 1).
With respect to claim 3, Applicant has recited a method of the texture or grips. In an apparatus claim, method steps hold no patentable weight unless the method results in a distinct structure. In this case, the structure 52 disclosed by Davis could be the result of engraved or embedded texture or grips. 
With respect to claim 5, Davis discloses that the retainer 50 includes a cavity for attaching the retainer to the arm of eyewear (Davis, col. 4, lines 25-30; Figs 1-2).
With respect to claim 6, Davis discloses that the cavity is one end of each retainer as shown below in the image taken from Fig. 2 of Davis: 
[AltContent: textbox (cavity)][AltContent: ]
    PNG
    media_image1.png
    100
    181
    media_image1.png
    Greyscale



Claims 1, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jannard et al. (US 5,054,903).
With respect to claim 1, Jannard et al. disclose a headwear retainer comprising: 
a pair of retainers 40, 40 attached to the arm 20 of eyewear 10, wherein at least a substantial portion of the retainers' outer surface has texture or grips (“texture,” Jannard et al., col. 3, lines 3-6; Fig. 1).
With respect to claim 5, Jannard et al. disclose that the retainer 40 includes a cavity 42 for attaching the retainer to the arm 20 of eyewear (as shown in Figs. 1 and 3-4 of Jannard et al.).
With respect to claim 7, Jannard et al. disclose that  the retainer cavity 42 expands around the arm 20 of eyewear (Jannard et al., col. 5, lines 29-39). 
With respect to claim 8, Jannard et al. disclose that the retainer 40 expands to securely fasten said retainer to the arm 20 of eyewear (Jannard et al., col. 5, lines 40-48).
With respect to claim 9, Jannard et al. disclose that the retainer material is expandable and exhibits elasticity (Jannard eta l., col. 5, lines 35-48).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carson Gripz Eyewear Retainers (Amazon.com website, hereafter, “Carson”). 
With respect to claim 1, Carson discloses a headwear retainer comprising: 
a pair of retainers 50, 50 attached to the arm 36, 36 of eyewear 32, wherein at least a substantial portion of the retainers' outer surface has texture or grips 53 as shown below in the image taken from Carson:
[AltContent: textbox (texture)][AltContent: ][AltContent: textbox (pair of retainers)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    603
    633
    media_image2.png
    Greyscale

With respect to claim 4, Van Rysselberghe disclose that the texture or grips expand, when attached to the arm of eyewear, as shown below in the image takne from Carson: 
[AltContent: textbox (expanded texture after being placed on arm of eyewear)][AltContent: textbox (unexpanded texture)][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    865
    512
    media_image3.png
    Greyscale

	
[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 appears to be a double recitation of that which has already been recited in claim 1. In other words, what is claim 2 reciting that hasn’t already been said in claim 1? 
In claim 5, line 1, Applicant refers to “the retainer.” However, this term is unclear because Applicant has previously reduced “a headwear retainer” and a “pair of retainers.” Thus it is not clear which retainer Applicant is referring to. For purposes of expediting examination, this claim will be interpreted as if it recited that --each retainer of the pair of retainers includes a cavity--. Claims 6-8 are rejected as being unclear by virtue of inheriting the problems associated with claim 5. 
The language of claim 6 is confusing because Applicant has only recited a single cavity, but then Applicant has recited that the cavity is one end of each retainer. This rejection could be overcome by reciting in claim 5 that each retainer of the pair of retainers includes a cavity. Then in claim 6 Applicant could recite that each cavity of a respective retainer is formed at the end of said respective retainer. 

Claim Objections
Claims 1-2 and 9 are objected to because of the following informalities:  
In claim 1, line 2, “the arm” has no antecedent basis in the claims. In claim 2, “said body” has no antecedent basis in the claims. This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as an “arm” exists in the claim, Applicant must first recite in the claims that there is “an arm” before referring to “the arm” or “said arm.” 
In claim 2, “the outer surface” has no antecedent basis in the claims. This objection could be overcome by reciting --an outer surface of each retainer of said pair of retainers.-- However, as noted above, in the 112(b) rejection, claim 2 appears to be repeating what has already been recited in claim 1. 
In claim 9, “line 1, “the retainer material” has no antecedent basis in the claims. This objection could be overcome by reciting that --each retainer of the pair of retainers is made from a material that is expandable exhibits elasticity.--
Appropriate correction is required.


	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf


	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 8, 2021